RENDERED: SEPTEMBER 30, 2021
                                                         TO BE PUBLISHED


               Supreme Court of Kentucky
                                2019-SC-0704-DG

JOSE ELADIO ORTIZ                                                      APPELLANT


                 ON APPEAL FROM THE COURT OF APPEALS
V.                           NO. 2018-CA-0304
                CHRISTIAN CIRCUIT COURT NO. 17-CI-001218


COMMONWEALTH OF KENTUCKY                                                APPELLEE


               OPINION OF THE COURT BY JUSTICE CONLEY

                        REVERSING AND REMANDING

      This case is an appeal of Court of Appeals’ decision reversing the Logan

Circuit Court’s denial of a writ of prohibition. The writ seeks to prohibit

enforcement of a suppression order of the Logan District Court. The underlying

issue of the writ is whether the district court properly suppressed a blood

alcohol concentration (BAC) result collected from Jose Eladio Ortiz (Ortiz), the

Appellant, who is a Spanish-speaking person suspected of drunk driving. Ortiz

was read Kentucky’s implied consent law by his arresting officer in English, not

Spanish, before submitting to a blood draw. The Court of Appeals reversed the

circuit court’s denial, granting the Commonwealth’s writ of prohibition.

      For the following reasons, we reverse and remand to the circuit court.
                   I. FACTUAL AND PROCEDURAL HISTORY
      On September 10, 2016, Russellville Police Officer Chad Eggleston

responded to a report that a vehicle was operating on the wrong side of the

road. Officer Eggleston pulled the vehicle over and approached. He was wearing

a body cam. As he neared the vehicle, Officer Eggleston noticed a strong order

of alcohol on both the driver, Ortiz, and the car. Officer Eggleston questioned

Ortiz and asked if he spoke and understood English. Ortiz responded

affirmatively. Officer Eggleston asked Ortiz to complete three field sobriety

tests. Ortiz failed all three. Additionally, Officer Eggleston performed a

preliminary breath test, which showed the presence of alcohol.

      Officer Eggleston believed Ortiz to be highly intoxicated. He arrested Ortiz

and transported him to Logan Memorial Hospital. At the hospital, Officer

Eggleston read Ortiz Kentucky’s implied consent warning aloud in English.

Ortiz agreed to have his blood drawn by medical personnel. The blood test

came back with a BAC of .233. Ortiz was charged with operating a motor

vehicle under the influence of alcohol—first offense—and having no operator’s

license.

      Six months after the traffic stop, on March 9, 2017, Ortiz moved to

suppress the BAC result, arguing Ortiz could not understand English and that

he did not understand he could refuse the blood test. Ortiz also moved to

exclude evidence of the failed field sobriety tests.

      The district court watched the body camera footage from the traffic stop

and the hospital visit. The district court found, based on a totality of the


                                         2
circumstances, that the arresting officer used the tools provided to him during

the stop but violated the implied consent statute by not “informing” Ortiz in a

way that “might” have avoided the search or resulted in a less abusive search.

As a result, the district court suppressed the BAC result. However, the district

court found that Officer Eggleston had probable cause to make both the stop

and the arrest. The district court ruled the prosecution could move forward

with its case.

      The Commonwealth, alleging irreparable injury, petitioned the circuit

court for a writ of prohibition to prevent enforcement of the suppression order.

After hearing argument, the circuit court denied the writ of prohibition,

agreeing that KRS1 189A.105 requires that a person suspected of drunk driving

be “informed” of the consequences of submitting to the testing as well as

refusing testing. The Commonwealth appealed to the Court of Appeals as a

matter of right.

      The Court of Appeals disagreed with the circuit court and reversed,

granting the Commonwealth’s writ of prohibition. The Court of Appeals

determined that Ortiz gave no indication to Officer Eggleston that he did not

understand English well enough to comprehend what was being asked. As a

result, they held that no statutory violation had occurred because the statute

does not require a suspect to understand the implied consent warning, but

only that it must be read to the suspect.

      Ortiz moved for discretionary review, which we granted.


      1   Kentucky Revised Statutes.

                                        3
                                  II. ANALYSIS

      The issuance of a writ of prohibition is an extraordinary remedy. Allstate

Prop. & Cas. Ins. Co. v. Kleinfeld, 568 S.W.3d 327, 331 (Ky. 2016). As explained

in Southern Financial Life Ins. Co. v. Combs:

         [C]ourts are decidedly loath to grant writs as a specter of
         injustice always hovers over writ proceeding. This specter is
         ever present because writ cases necessitate an abbreviated
         record which magnifies the chance of incorrect rulings that
         would prematurely and improperly cut off the rights of
         litigants.

413 S.W.3d 921, 925 (Ky. 2013) (internal citations and quotations omitted).

Thus, this Court has a two-class analysis in writ cases.

         Writ cases are divided into two classes, which are
         distinguished by whether the lower court allegedly is (1) acting
         without jurisdiction (which includes beyond its jurisdiction),
         or (2) acting erroneously within its jurisdiction . . . When a
         writ is being sought under the second class of cases, a writ
         may be granted upon a showing . . . that the lower court is
         acting or is about to act erroneously, although within its
         jurisdiction, and there exists no adequate remedy by appeal or
         otherwise and great injustice and irreparable injury will result
         if the petition is not granted. There is, however, a narrow
         exception to the irreparable harm requirement. Under this
         exception, certain special cases will allow a writ to be issued
         in the absence of a showing of specific great and irreparable
         injury . . . provided a substantial miscarriage of justice will
         result if the lower court is proceeding erroneously, and
         correction of the error is necessary and appropriate in the
         interest of orderly judicial administration.

Id. at 926.

      In this case, we must consider whether the requirements of the second

class of writs have been met. The Commonwealth must show that (1) the lower

court is acting or is about to act erroneously; (2) it had no adequate remedy by

appeal, and (3) it would suffer great and irreparable injury if denied relief.
                                         4
      “[U]ltimately, the decision whether or not to issue a writ of prohibition is

a question of judicial discretion. So review of a court’s decision to issue a writ

is conducted under the abuse-of-discretion standard. That is, we will not

reverse the lower court’s ruling absent a finding that the determination was

arbitrary, unfair, or unsupported by sound legal principles.” Appalachian

Racing, LLC v. Commonwealth, 505 S.W.3d 1, 3 (Ky. 2016) (internal citations

and quotations omitted).

      As noted above, the Court of Appeals focused its analysis on the first

requirement for a second-class writ: whether the lower court was acting or

about to act erroneously. In this analysis, the Court of Appeals attempted to

reach and resolve the substantive issue on the meaning of informed consent in

KRS 189A.105. We need not weigh in on the substantive informed consent

issue at this time because we hold that the Commonwealth has not met one of

the threshold requirements for a second-class writ.

      The Commonwealth fails to prove great injustice or irreparable harm.

While a blood test is compelling evidence, it is not strictly necessary to try a

DUI case. The district court makes clear in the May 10, 2017 Order, which

granted Ortiz’s motion to suppress, there was (1) probable cause for Officer

Eggleston to initiate the stop due to the careless or reckless manner of Ortiz’s

driving; (2) reasonable and articulate suspicion for Officer Eggleston to begin a

DUI investigation; and (3) probable cause for Officer Eggleston to effectuate a

DUI arrest of Ortiz. These determinations were based on a totality of the

circumstances analysis, specifically the initial call reporting a vehicle fitting the

                                         5
description of Ortiz’s vehicle, Officer Eggleston’s firsthand observation of Ortiz

driving off the shoulder, the smell of alcohol Officer Eggleston detected on Ortiz

and in the car, and Ortiz’s failure to pass the field sobriety tests. This evidence

has not been suppressed. The Commonwealth can use all of it in trial when

prosecuting Ortiz. Ortiz’s blood test, while useful, is not the gravamen of the

Commonwealth’s case. Thus, there has been no great injustice or irreparable

harm done.

      We reiterate that a writ is an extraordinary remedy and should only be

granted when a writ of prohibition meets the requirements. In this case, we

hold that the Commonwealth failed to show a great injustice and irreparable

harm if its requested writ of prohibition was not granted. Accordingly, we hold

that the writ should not be granted. Accordingly, it is not appropriate for us to

address the issue of informed consent at this time.

                                 III. CONCLUSION

      For the forgoing reasons, we reverse the Court of Appeals opinion and

remand to the Logan Circuit Court for reinstatement of the order denying the

Commonwealth’s petition for writ of prohibition.

      Minton, C.J., Hughes, Keller, Lambert, VanMeter, and Conley, JJ, sitting.

All concur. Nickell, J., not sitting.




                                         6
COUNSEL FOR APPELLANT:

Ami L. Brooks
Ami Brooks Law, PLLC
157 West 5th Street
Russellville, KY 42276

COUNSEL FOR APPELLEE:

Mark D. Barry
Assistance Attorney General
Office of the Solicitor General
Criminal Appeals Unit
1024 Capital Center Drive, Suite 200
Frankfort, KY 40601




                                       7